Citation Nr: 1515427	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-33 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) and a stent placement prior to January 10, 2013, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1971 to April 1974, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a December 2013 rating decision, the RO granted an increased rating of 30 percent for CAD, effective January 10, 2013.

In March 2014, the Board remanded this matter for additional development.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

Throughout the appeal, the Veteran's CAD has been manifested by cardiac hypertrophy; he has not had more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation, but no higher, for CAD are met.  38 C.F.R. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code (DC) 7005 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, it must be noted that the purpose of the notice requirements were for the service connection claim.  Once service connection was granted, the claim was substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration records have been associated with his claims file.  In addition to obtaining pertinent records, the AOJ has assisted the Veteran by affording him VA examinations in support of his claim in January 2013, May 2011, and June 2011 to include addendums in May 2014 and January 2012.  The Board finds that these examination reports are adequate for evaluation purposes because the examiner conducted an interview, clinical evaluation, and review of the Veteran's medical history and records.  The opinion expressed considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Finally, the Board notes that the RO has substantially complied with the Board's March 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The RO was directed to obtain missing treatment records and provide an addendum VA opinion.  Although the missing records were not obtained, all efforts to obtain treatment records were documented by the RO.  Further, a May 2014 VA addendum opinion has been associated with the claims file to be considered by the Board.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained, and the case is ready for appellate review.

II.  Higher Rating

The Veteran seeks a higher rating for CAD in excess of 10 percent prior to January 10, 2013, and 30 percent thereafter.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's coronary artery disease has been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005 (arteriosclerotic heart disease (coronary artery disease)).  This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

Following a review of the relevant evidence of record, which includes VA treatment records, the Veteran's lay statements, private medical records, and VA examination reports, the Board finds that the preponderance of the evidence shows that his CAD warrants a rating of 30 percent throughout the appeal.  

A July 2010 private treatment record notes that the Veteran experienced dyspnea, angina, shortness of breath, and fatigue on exertion.  The resting ECG demonstrated normal sinus rhythm with no left ventricular hypertrophy.  A treadmill stress test revealed ejection fraction of 63 percent and 10.4 METs.  He underwent a cardiac catheterization in July 2010.  

On VA examination in June 2011, the examiner noted evidence of cardiac hypertrophy or dilation based on a June 2010 echocardiogram (ECG), March 2011 EKG, and June 2011 chest X-ray.  The examiner also noted the Veteran's left ventricular ejection fraction was 35 percent, based on a June 2010 test.  The examination report noted METs greater than 7 to 1.  There was no evidence of congestive heart failure and the examiner found that CAD does not impact the Veteran's ability to work.  

With respect to the June 2011 VA examination, unfortunately, the June 2010 ECG, indicating cardiac hypertrophy and the June 2010 notation that revealed an ejection fraction of 35 percent are no longer available, and the Board is forced to rely on the facts recorded in the March 2014 Board decision.  Under similar circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that the Board can rely on facts as stated in a prior Board decision because the application of the presumption of regularity requires that, in the absence of clear evidence to the contrary, it must be assumed that the Board accurately recorded the facts as they then existed.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  The Court reasoned, "[t]o hold otherwise would require this Court to presume that [VA] in its prior decision on the claim did not properly discharge its official duties."  Id.  

The Board finds that the June 2011 VA examination report is probative to the severity of the Veteran's service-connected disability.  Given that the June 2010 ECG evidences cardiac hypertrophy or dilation, a 30 percent disability rating throughout the appeal is warranted.  

The Veteran was afforded a VA examination in January 2013.  The examiner noted that there was no history of congestive heart failure and that the Veteran required continuous medication for the control of CAD.  The examination report noted METs greater than 5 to 7, resulting in dyspnea, fatigue, and angina.  The Veteran's left ventricular ejection fraction was 60 percent.  Hypertrophy was noted based on a January 2013 EKG and X-ray.  The examiner found that the Veteran's CAD and other service-connected disabilities impact his ability to work. 

In January 2014, the Veteran was admitted to the hospital with report of chest pain.  He described the pain as similar to his previous angina that is somewhat worsened with exertion, and is associated with occasional shortness of breath.  His EKG and X-rays were unremarkable.  There was no evidence of congestive heart failure.  A left heart catheterization was performed.  On discharge, the Veteran's CAD was noted as mild to moderate and he was continued on his medications.   There are no VA treatment records showing more severe symptomatology.  

In light of above, the preponderance of the evidence is against entitlement a higher rating of 60 percent is warranted as more than one episode of acute congestive heart failure in the past year was not indicated, nor does the record reflect a workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, which would warrant the assignment of a 60 percent rating.  While there is evidence that the Veteran has undergone, on more than one occasion, a cardiac catheterization and placement of stents-most recently, in January 2014-the evidence does not reflect any episodes of congestive heart failure; and the Veteran has not reported experiencing any instances of congestive heart failure.  Further, the Board acknowledges the June 2010 ejection fraction of 35 percent, however, the medical evidence does not reveal any left ventricular dysfunction and subsequent medical evidence does not show any left ventricular dysfunction.  Moreover, the competent evidence of record fails to reflect that the Veteran's CAD symptomatology meets the criteria for a 100 percent evaluation.  Specifically, the record does not reflect CAD resulting in chronic congestive heart failure; or workload of 3 METs, or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.   

The Board has considered whether a staged rating is appropriate; however, in the present case, the Veteran's symptoms remained relatively constant throughout the course of the appeal.  As such, staged ratings are not warranted.  Fenderson.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected CAD, status post stent placement with the established criteria found in the rating schedule.  The Board finds that the Veteran's CAD symptomatology is fully addressed by the rating criteria under which the disability is rated.  There are no additional symptoms of his CAD that are not addressed by the rating schedule.  Moreover, the evidence does not demonstrate that the Veteran's CAD has warranted frequent periods of hospitalization.  In light of the above, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this claim for consideration of an extra-schedular rating is not warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, the schedular criteria for each of the Veteran's service-connected disabilities adequately contemplate the symptoms experienced by the Veteran, and he has not contended otherwise.

Finally, the Board notes that the Veteran has been awarded a TDIU based on the aggregate impact of his service-connected disabilities.  The Board concludes that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's CAD, alone, do not preclude his performance of substantially gainful employment.  In reaching this determination, the Board notes that the Federal Circuit has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).


ORDER

An initial 30 percent rating for coronary artery disease is granted, effective August 31, 2010, subject to the laws and regulations governing the payment of monetary awards. 

An initial rating in excess of 30 percent is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


